Citation Nr: 1119185	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  10-12 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his former spouse


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to June 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied entitlement to service connection for a back disability and entitlement to a total disability rating based on individual unemployability (TDIU). The Veteran filed a timely notice of disagreement, limited to the denial of service connection for a back disability. 

The Veteran and his spouse testified before the undersigned Veterans Law Judge (VLJ) at a November 2010 Board hearing. A transcript is associated with the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required.


REMAND

The record indicates that the Veteran is currently diagnosed with spondylosis and other degenerative changes of the lumbar and cervical spine.  He asserts that his back disorders are the result of in-service automobile accidents.  Specifically, he argues that in an approximate one-year time frame in 1982, he was involved in five (5) "rollover" accidents - that is, that the vehicle in which he was driving or riding as a passenger as a security supervisor spun out of control and rolled over.  

The Veteran's service treatment records indicate that on Saturday, April 17, 1982, he was involved in a government vehicle ("GOV") accident.  On April 19, 1982, he was treated by military medical care providers.  Medical intake personnel indicated the Veteran's account that the vehicle in which he was a passenger turned over, and although the Veteran reported to an emergency room, "they didn't do anything."  He was prescribed rest, aspirin and heat applications.  He was also provided with a limited duty "profile" for five days.  

 The Veteran was afforded a VA compensation and pension examination in January 2010. The examiner opined that it is not likely that "the current condition is secondary to act [sic]. If further documentation or information is found concerning the time period from discharge until about 2005, then the opinion would be altered." 

The Veteran's service personnel records are not contained in the claims file.  Given both his account of having been involved in five rollover accidents; his hearing testimony that he was reassigned from duties after the last accident, and the VA's physician's observation that his opinion could be altered if further information is provided, further development of the factual and medical evidence must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all records of VA and non-VA health care providers who have treated him for a back disability, and whose records are not contained in the claims folder. After obtaining any appropriate authorizations for release of medical information, obtain relevant and previously unobtained records from each health care provider the Veteran identifies. 

a. Advise the Veteran that, with respect to private medical evidence, he may alternatively obtain the records on his own and submit them to the RO/AMC. 

b. The records sought must include any relevant records of VA treatment

2. Obtain the Veteran's service personnel records, and attempt to obtain any accident reports, reports of survey, reports of traffic investigation generated by the 45th Missile Security Squadron, Ellsworth Air Force Base that address the Veteran's reports of having been involved in traffic accidents in March 1982, April 1982, July 1982, October 1982 and November 1982.

3. After waiting an appropriate time period for the Veteran to respond, schedule the Veteran for a VA examination by either the January 2010 examiner or another examiner with appropriate expertise. The purpose of the examination is to determine (i) whether any currently diagnosed back disability, to include lumbar and cervical spondylosis, was incurred in or aggravated by military service and (ii) whether a non-service connected back disability is etiologically related to a back disability which was incurred in or aggravated by military service (for example, if a current cervical disability is etiologically related to a lumbar disability incurred in military service). See 38 C.F.R. § 3.310 (2010).

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the clinician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The clinician must review all medical and lay evidence of record. In particular, the Board calls the clinician's attention to: 

(i) a July 1980 enlistment examination report, which includes no mention of preexisting back disability;

(ii) April 1982 service medical records, indicating that the Veteran experienced lower back pain and that he "hurt back Saturday" in a government accident;

 (iii) an April 1982 physical profile serial report, temporarily prohibiting, due to lower back pain, off-base duties and lifting of more than 75 pounds;

 (iv) a November 1986 service examination record, which includes a history of lower back strain in 1983; 

(v)  a January 1990 report of medical history questionnaire in which the Veteran denies then having or ever having had "recurrent back pain," and in which the Veteran states that he is in "Great Health;"

(vi) November and December 2006 private treatment records, indicating degenerative changes of the spine and peripheral neuropathies; 

(vii) November 2006 report generated by "Paragould Doctor's Clinic," indicating the Veteran's "History of Present Illness" as involving the Veteran presenting "with back pain.  The symptoms began 4-6 months ago."

(viii) February and March 2007 private treatment records, indicating cervicalgia and lumbar spine degenerative changes, with surgery records;

(ix) November 2009 private treatment records, indicating thoracic back pain but not lumbar pain, with a diagnosis of bursitis; 

(x) a January 2010 VA compensation and pension examination report, and;

 (xi) a November 2010 Board hearing transcript.

c. The clinician must consider the Veteran's lay testimony regarding his symptomatology during and since service and determine and note in his or her report whether there is a medical basis for discounting the credibility or reliability of the history provided by the Veteran. 

d. If deemed appropriate by the clinician, the Veteran must be scheduled for further examinations. All indicated tests and studies must be performed. 

e. The clinician must provide a diagnosis for each back condition found from considering the claims file and from examining the Veteran. 

f. For each back disability diagnosed, the clinician must specifically opine whether that disability began during service, was chronically worsened during service, or is related to any incident of service. 

g. In all conclusions, the clinician must identify and explain the medical basis or bases of his or her opinion with reference to the claims file. If the clinician is unable to render the requested opinions without resort to speculation, he or she must so state; however, a complete rationale for such a finding must be provided. 

4. Readjudicate the claim. If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and an appropriate period of time for response. 

Thereafter, subject to current appellate procedure, return the case to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO/AMC and the Veteran are advised that the Board is obligated by law to ensure that the RO/AMC complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO/AMC is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


